Per Curiam. —
The charge of actual fraud is repelled by the answer; and an implication of legal fraud cannot be.raised from the admitted fact, that the house was left out of the assignment. In Thomas v. Jenhs, a substantial benefit was reserved ; but here there was nothing of the sort. The legal title, incumbered as it is sworn to be, beyond the fee simple value, is a caput mortuum, which though it might have swelled the apparent amount of the schedule, could have held out but a deceptive promise to the creditors. It would therefore be useless, and perhaps mischievous, to suspend the execution of the trust till the hearing.
Injunction dissolved.